HOBSON, C. J.
dissenting.
For lack of time the reasons for this dissent may only be outlined. The cardinal error in the opinion of the court, it is submitted, is in the assumption that the tax on franchises is a new tax originating with the act of 1892. By section 170 of the Constitution certain property is not subject to taxation. By section 171 taxes must be uniform upon all property subject to taxation within the territorial limits of the authority levying the tax . By section 166 of the Constitution all acts incorporating cities and towns then in force continued in force under the Constitution until the General Assembly provided by general lsw for the government of such cities and towns. The cld charter of the city of Louisville continued in force until it was replaced by the act for the govern-1 rcent of cities of the first class, except so far as it was modified by such provisions of the Constitution as took effect upon its adoption. By virtue of section 171 of the Constitution, after its adoption all property within the territorial limits of the authority levying the tax was subject to taxation, except such as was -exempted by section 170 from taxation. The *201franchises of a corporation are personal property, and are subject to taxation. Appellant owned its franchise on the 1st day of September, when the fiscal year began. Being property then owned by the taxpayer which was subject to taxation, a lien existed upon it for the taxes in behalf of the city from the time they were levied. If the Legislature had not passed the act of 1892 at all, the property might have been assessed under the previous statute under the head of miscellany. At least, it should have been so assessed. The act of 1892 did not make property taxable which was not taxable before. It simply provided a new way of ascertaining its value. In Louisville Tobacco Warehouse Company v. Commonwealth, 106 Ky. 165, 49 S. W. 1069, 20 Ky. L. R. 1047-1747, 57 L. R. A. 33, this court, after quoting the provisions of the act of 1892 relating to the taxation of franchises, said: “Prom these provisions it is manifest that the so-called franchise tax is in reality a property tax upon all the intangible property of the corporations named in this act.” In the recent case of Marion National Bank v. Burton (121 Ky. 28 Ky. L.R. 864 90 S. W. 944), the same conclusion -was announced, and, in cases appealed from this court to the Supreme Court of the United States, that court made the same construction of the statute the basis of its judgment, sustaining the validity of the act.
The franchise tax, so called, being merely a tax on the .personal property of the corporation, the mere fact that the Legislature provided a more efficient means of valuing this property after the fiscal year began is no reason for making the constitutional provision nugatory, and allowing this property to escape its just part of the public burden. If the Legislature had undertaken to exempt this property from taxation, it would have availed nothing. Not only so, but, as this court must take judicial notice of the ordinances of cities of the first class, we know that the taxing ordinances of the city of Louisville were *202made after November 11th, when the act.of 1892 took effect. When the tax ordinance was made, the lien for the taxes when assessed related back to the 1st of September, and it was entirely immaterial that there was no law in existence prior to November 11th for assessing this class of property in the way in which the assessment was made. The constitution made the property taxable, and, by virtue of its provisions, the tax when levied operated uniformly on all property within the territorial limits of the authority levying the tax. The State fiscal year begins on July 1st, but all corporations paid the State their taxes on the assessment of their franchises made under the act of November 11, 1892, and no other corporation has assailed the right of the city of Louisville to tax it under the act, so far as we are aware. No authority is cited in the opinion, and it is believed that none can be found, for the proposition that after a fiscal year begins the Legislature may not change the mode of assessment of property for taxation. The property in contest was undoubtedly assessable in another piode before the act of 1892 was passed.
Por these reasons I dissent from the opinion of the court.
NUNN, J., concurs in this dissent,